DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10-21 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/10/2021 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-13, 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffer et al “Paralleling intelligent IGBT power modules with active gate-controlled current balancing” (NPL) (hereinafter “Hoffer”) and further in view of Taniguchi et al (2011/0119273) (hereinafter “Taniguchi”). 
Regarding claim 10, Hoffer discloses an electronic switch (circuit of IPM1, IPM2 fig.1), comprising: at least two switching modules (IPM1, IPM2, fig.1) arranged in parallel (IPM1, IPM2 connected in parallel, see fig.1), each said switching module comprising a semiconductor switch  
Taniguchi teaches operate the semiconductor switches in a linear region ([0035]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hoffer to include the switching operation of Taniguchi to provide the advantage of improved power dissipation capacity of the semiconductor switch. However, Hoffer and Taniguchi operating semiconductor switches in a linear region in a time range of 1 μs to 10 μs. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have operating semiconductor switches in a linear region in a time range of 1 μs to 10 μs, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic switch of Hoffer and Taniguchi to include operating semiconductor switches in a linear region in a time range of 1 μs to 10 μs to provide the advantage of optimizing power dissipation capacity of the semiconductor switch.
Regarding claim 11, Hoffer and Taniguchi disclose the electronic switch of claim 10, wherein the electronic switch is configured to synchronously turn off the semiconductor switches (Hoffer gate control coupled to S1, S2, fig.1).
Regarding claim 12, Hoffer and Taniguchi disclose the electronic switch of claim 10, wherein the semiconductor switch (Hoffer S1, S2, fig.1) of the at least two switching modules (Hoffer IPM1, IPM2, fig.1) is designed to turn off the current independently (Hoffer current 
Regarding claim 13, Hoffer and Taniguchi disclose the electronic switch of claim 10, wherein the at least two switching modules are embodied structurally identically (Hoffer IPM, IPM2 are identical, see fig.1).
Regarding claim 16, Hoffer discloses a method (operation of circuit in fig.1, see pages 1-5) for operating an electronic switch (circuit of IPM1, IPM2, fig.1),including semiconductor switches of at least two switching modules arranged in parallel (IPM1, IPM2 connected in parallel, see fig.1), said method comprising: controlling by open-loop and/or closed-loop control (close loop control, principle of operation section, page2) a forward resistance (thermal resistance of junction, section II, page 2) of the semiconductor switches depending on data exchanged via a data interface (balance controller, fig.4) and depending on measurement values of current sensors of the at least two switching modules (IPM1, IPM2, fig.1), such that a current through the electronic switch is divided (current sharing between the IGBT, proposed method, section IV, page 2) among the semiconductor switches so that the semiconductor switches maximally carry a respective permissible current (current balancing, see section principle of operation, page 2); synchronously switching the semiconductor switches via a drive circuit (gate drive, see fig.1); and 6Docket No.: BOEKE-2hi Appi. No.: PCT/EP2020/053526operating the semiconductor switches in upon a change between ON and OFF (S1, S2, fig.1, turn on, turn off state, principle of operation, page 2) and a change between OFF and ON in such a way that the current through the switching modules (S1, S2, fig.1, turn on, turn off state, principle of operation, page 2) is reduced in a controlled manner or is built up in a controlled manner  (current is controlled as shown in fig.5, 7), Hoffer 
Taniguchi teaches operating the semiconductor switches in a linear region ([0035]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hoffer to include the switching operation of Taniguchi to provide the advantage of improved power dissipation capacity of the semiconductor switch. However, Hoffer and Taniguchi operating semiconductor switches in a linear region in a time range of 1 μs to 10 μs. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have operating semiconductor switches in a linear region in a time range of 1 μs to 10 μs, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic switch of Hoffer and Taniguchi to include operating semiconductor switches in a linear region in a time range of 1 μs to 10 μs to provide the advantage of optimizing power dissipation capacity of the semiconductor switch.
Regarding claim 17, Hoffer and Taniguchi disclose the method of claim 16, wherein the semiconductor switches are synchronously turned off via the drive circuit (Hoffer S1, S2 controlled by gate driver, see fig.1).
Regarding claim 18, Hoffer and Taniguchi disclose the method of claim 16, wherein a division of the current (Hoffer current sharing between the IGBT, proposed method, section IV, 
Regarding claim 19, Hoffer and Taniguchi disclose the method of claim 18, wherein a semiconductor current through the semiconductor switches is identical (Hoffer IPM, IPM2 are identical, see fig.1).
Regarding claim 20, Hoffer and Taniguchi disclose the method of claim 16, further comprising determining and storing parameters (Hoffer current reference, see principle of operation, section, page 2) required for a division of current (Hoffer current sharing between the IGBT, proposed method, section IV, page 2).
Regarding claim 21, Hoffer and Taniguchi disclose the method of claim 16, further comprising using a model (Hoffer temperature controller, thermal balancing section, see page 3) to calculate continuously the maximally permissible current carried by the semiconductor switches (Hoffer S1, S2, fig.1), with the model taking into consideration a power loss or a temperature (Hoffer power loss, temperature controller, see thermal balancing section, page 3) of the semiconductor switch (Hoffer thermal balancing section, see page 3).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffer et al “Paralleling intelligent IGBT power modules with active gate-controlled current balancing” (NPL) in view of Taniguchi et al (2011/0119273) and further in view of Sasaki (2017/0054439).
Regarding claim 14, Hoffer and Taniguchi disclose the electronic switch of claim 10, however they do not disclose wherein the at least two switching modules differ in performance of the semiconductor switches thereof. 
Sasaki teaches wherein the at least two switching modules differ in performance of the semiconductor switches thereof ([0009]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hoffer and Taniguchi to include the switching operation of Sasaki to provide the advantage of optimizing the current distribution between in according to design of switch module.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffer et al “Paralleling intelligent IGBT power modules with active gate-controlled current balancing” (NPL) in view of Taniguchi et al (2011/0119273) and further in view of Childs et al (9,837,906) (hereinafter “Childs”).
Regarding claim 15, Hoffer and Taniguchi disclose the electronic switch of claim 10, however they do not disclose further comprising an asymmetric wiring configuration electrically connecting the at least two switching modules, wherein a line length for a connection of a first one of the at least switching modules is shorter than a line length of a second one of the at least two switching modules.
Childs teaches further comprising an asymmetric wiring (col2, lien 60) configuration electrically connecting the at least two switching modules (buck converters, fig.5), wherein a line length for a connection (connection between converters, fig.5) of a first one of the at least switching modules (buck converters, fig.5) is shorter than a line length of a second one (col 1, line 58) of the at least two switching modules (buck converters, fig.5). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hoffer and Taniguchi to include the switching operation of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644. The examiner can normally be reached M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BART ILIYA/Examiner, Art Unit 2839                

/KEVIN J COMBER/Primary Examiner, Art Unit 2839